—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered April 2, 1997, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The trial court properly refused defendant’s request to charge *242on criminal possession of a controlled substance in the seventh degree as a lesser included offense of criminal possession of a controlled substance in the third degree, because no reasonable view of the evidence would permit a finding of possession without the intent to sell (see, People v Negron, 91 NY2d 788; People v Richardson, 244 AD2d 273, lv denied 91 NY2d 1012). Defendant’s contentions are based on speculation and are not supported by the record. We further find that the court provided the jury with the proper legal standard regarding the definition of possession. Concur — Ellerin, P. J., Rosenberger, Williams, Wallach and Andrias, JJ.